DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCreight Jr. et al. US 2017/0131514 in view of Herpst US Patent No. 5,898,522.
Regarding claim 1, McCreight Jr. teaches a lens fixing module (Fig. 1) configured to fix a lens (Fig. 1: 100), the lens having a flange (see annotated figure below), the lens fixing module (Fig. 1) comprising: a fixing base (Fig. 1: mounting frame 218) having a hollow pillar (Fig. 1: 232) and a first connecting portion (Fig. 1: 230); and a fixing ring (Fig. 1: 118) and a second connecting portion (see annotated figure below); wherein an end of the lens is inserted into the hollow pillar (see annotated figure below), the fixing ring (118) is disposed on the lens and the hollow pillar (232), and the first connecting portion (230) is connected to the second connecting portion (118).
McCreight Jr. fails to teach a fixing ring having a restraining portion and such that the flange is sandwiched between the restraining and hollow pillar. 
McCreight Jr. and Herpst are related with respect mounting lens on a housing. 

[AltContent: arrow][AltContent: textbox (Hollow pillar)][AltContent: textbox (An end of the lens inserted in to hollow pillar)][AltContent: arrow][AltContent: textbox (Second connection portion )][AltContent: arrow][AltContent: textbox (Flange)][AltContent: arrow][AltContent: textbox (Restraining portion )][AltContent: arrow]
    PNG
    media_image1.png
    732
    575
    media_image1.png
    Greyscale

Regarding claim 2, the combination of McCreight Jr. and Herpst teaches the lens fixing module of claim 1, and McCreight Jr. further teaches wherein the lens has a recess and a partial outer wall of the flange is an inner wall of the recess.
[AltContent: arrow][AltContent: textbox (Inner wall of the recess)][AltContent: arrow][AltContent: textbox (Partial outer wall)][AltContent: textbox (Recess)][AltContent: arrow]
    PNG
    media_image2.png
    399
    694
    media_image2.png
    Greyscale


Regarding claim 5, the combination of McCreight Jr teaches the lens fixing module of claim 1, and McCreight Jr further teaches wherein the first connecting portion (230) is an outer thread outside the hollow pillar (232) and the second connecting portion (118) is an inner thread inside the fixing ring (para [0028]: “a stop nut 118 is provided that engages threads 230”).
Examiner Notes: 
Because the preamble (i.e., projection device): 
(1) does not provide antecedent basis from term in the body of the claim, 
(2) the body of the claim set out the complete invention, 
(3) the preamble merely provide a statement of purpose
(4) the preamble is not essential to understand limitation or terms in the claim body, 
the limitation “projection device” has been given little, if any, patentable weights. See MPEP 2111.02.
Regarding claim 7, McCreight Jr. teaches a projection device (an optical device (Fig. 1) comprising: a casing (Fig. 1: housing 200); a lens having a flange (see annotated figure above); and a lens fixing module (Fig. 1) comprising: a fixing base (Fig. 1: mounting frame 218) disposed in the casing (200), the fixing base having a hollow pillar (Fig. 1: 232) and a first 
McCreight Jr. fails to teach a fixing ring having a restraining portion and such that the flange is sandwiched between the restraining and hollow pillar. 
McCreight Jr. and Herpst are related with respect mounting lens on a housing. 
Herpst teaches a fixing ring having a restraining portion (Fig. 6: ring 4 having a restraining portion) in which the restraining portion of the fixing ring sandwiched portion of the protective window between the restraining portion and the top portion of the lens mount 31. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing to modify the fixing ring of McCreight Jr. by utilizing the claimed restraining portion as taught by Herpst in order to firmly secure the lens in place within the housing.
Regarding claim 8, the combination of McCreight Jr. and Herpst the projection device of claim 7, and McCreight further teaches wherein the lens has a recess and a partial outer wall of the flange is an inner wall of the recess (see the above annotated figure from claim 2).
Regarding claim 11, the combination of McCreight Jr. and Herpst the projection device of claim 7, and McCreight Jr. further teaches wherein the first connecting portion (230) is an outer thread outside the hollow pillar (232) and the second connecting portion (118) is an inner thread inside the fixing ring (para [0028]: “a stop nut 118 is provided that engages threads 230”).

Claims 3, 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCreight Jr .and Herpst as applied to claim 2 above, and further in view of Ryhman et al. US 2005/0121911.
Regarding claim 3, the combination of McCreight Jr. teaches the lens fixing module of claim 2, except for wherein the fixing ring comprises a first half ring and a second half ring; when the end of the lens is inserted into the hollow pillar, the first half ring and the second half ring are disposed oppositely to each other on the lens and the hollow pillar in a radial direction of the lens, such that the restraining portion is located in the recess.
McCreight Jr. and Ryhman are related with respect mounting two components to each other. 
Ryhman teaches the fixing ring (Fig. 3a) comprises a first half ring (6) and a second half ring (7) (para [0023]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of McCreight Jr. by utilizing the claimed first half fixing ring and second half fixing ring as taught by Ryhman in order to provide additional protection of the lens module against inadvertent disengagement. 
Regarding claim 4, the combination of McCreight Jr. and Ryhman teaches the lens fixing module of claim 3, and Ryhman further teaches wherein the fixing ring further comprises at least one fixing member (Fig. 3a: 4) and the at least one fixing member fixes the first half ring (6) and the second half ring (7) (para [0023]).
Regarding claim 9, the combination of McCreight Jr. teaches the projection device of claim 8, except for wherein the fixing ring comprises a first half ring and a second half ring; when the end of the lens is inserted into the hollow pillar, the first half ring and the second half 
McCreight Jr. and Ryhman are related with respect mounting two components to each other. 
Ryhman teaches the fixing ring (Fig. 3a) comprises a first half ring (6) and a second half ring (7) (para [0023]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of McCreight Jr. by utilizing the claimed first half fixing ring and second half fixing ring as taught by Ryhman in order to provide additional protection of the lens module against inadvertent disengagement. 
Regarding claim 10, the combination of McCreight Jr. and Ryhman teaches the projection device of claim 9, and Ryhman further teaches wherein the fixing ring further comprises at least one fixing member (Fig. 3a: 4) and the at least one fixing member fixes the first half ring (6) and the second half ring (7) (see para [0023]).

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCreight Jr. and Herpst as applied to claim 1 above, and further in view of Li US 2010/0071122.
Regarding claim 6, the combination of McCreight Jr. teaches the lens fixing module of claim 1, except for wherein the first connecting portion is protruding pillar, the second connecting portion comprises an opening and an engaging recess, the opening communicates with the engaging recess, and the protruding pillar enters the engaging recess through the opening, such that the fixing ring is disposed on the hollow pillar.

Li teaches first connecting portion is protruding pillar (Fig. 2: 15), the second connecting portion (31) comprises an opening (para [0024]: 311) and an engaging recess (312), the opening (311) communicates with the engaging recess (312), and the protruding pillar (15) enters the engaging recess (312) through the opening (311), such that the fixing ring (30) is disposed on the hollow pillar (10). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the locking mechanism of McCreight Jr. by utilizing the claimed locking mechanism as taught by Li in order to mount and detach of the optical elements from the base easily and quickly, thereby facilitating a user assembling and disassembling of the lens module. 
Regarding claim 12, the combination of McCreight Jr. teaches the projection device of claim 7, except for wherein the first connecting portion is protruding pillar, the second connecting portion comprises an opening and an engaging recess, the opening communicates with the engaging recess, and the protruding pillar enters the engaging recess through the opening, such that the fixing ring is disposed on the hollow pillar.
McCreight Jr. and Li are related with respect mounting two components to each other. 
Li teaches first connecting portion is protruding pillar (Fig. 2: 15), the second connecting portion (31) comprises an opening (para [0024]: 311) and an engaging recess (312), the opening (311) communicates with the engaging recess (312), and the protruding pillar (15) enters the engaging recess (312) through the opening (311), such that the fixing ring (30) is disposed on the hollow pillar (10). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the locking mechanism of McCreight Jr. by utilizing the claimed locking mechanism as taught by Li in order to mount and detach of the optical elements . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0009246: teaches the limitation of claim 6 (i.e., engaging recess with protruding pillar).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.